Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
1.	The information disclosure statement (IDS) submitted on 01/05/2022 is made of a record.  The submission is incompliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-21, 26, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Babayoff (US Patent 88851750), and further in view of Sporbert et al (US Patent 7458812).
	With regard to claim 1, Babayoff discloses shape data expressing the shape of the soft tissue (refer to col. 4, lines 52-59), and
texture data expressing a texture profile of the soft tissue (refer to col. 4, lines 53-59); and
 (designing the denture such that a color of a soft tissue part of the denture is selected based on the texture profile of the corresponding part of the digital 3D representation).  
Babayoff reference does not expressly call for designing the denture such that a color of a soft tissue part of the denture is selected based on the texture profile of the corresponding part of the digital 3D representation. However, at the same field of endeavor, Sporbert et al discloses this feature (refer to col. 14, lines 60-col. 15, lines 18). At the time of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the teaching to Sporbert et al image data processing system into Babayoff system. The suggestion/motivation for doing so would have been to provide designing and fabricating a set of dentures for a patient and improving interproximal and occlusal contact of the teeth of the dentures (refer to col. 14, lines 60-65 of Sporbert et al). Therefore, it would have been obvious to combine Sporbert et al with Babayoff to obtain the invention as specified in claim 1. 
With regard to claim 20, Babayoff discloses wherein the denture is an aesthetically pleasing denture defined by having the color that matches the color of the patient’s soft tissue (refer to col. 2, lines 66-col. 3, lines 2).
With regard to claim 21, Babayoff discloses wherein the step of obtaining the digital 3D representation is provided by recording a series of sub-scans that comprise the shape data and the texture data (refer to col. 4, lines 4-14).
With regard to claim 26, Babayoff discloses wherein the method further comprises comparing the texture data with known texture values for soft tissue (refer to col. 14, lines 43-48) (refer to col. 14, lines 43-48).
With regard to claim 27, Babayoff discloses wherein the method further comprises designing the denture such that a shape of the soft tissue part of the denture is selected based on the shape data of the corresponding part of the digital 3D representation (refer to col. 2, lines 68-col. 3, lines 2).

Allowable Subject Matter
3.	Claims 22-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Other Prior Art Cited
4. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent No. (9675432),  (9101433), (8998608), (8885175) and (8675207).
Conclusion
5.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF KASSA whose telephone number is (571) 272-7452 and Fax number is (571) 273-7452.  If attempts to reach the examiner by telephone are unsuccessful, examiner email address Yosef.kassa@uspto.gov. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:00 PM.
         If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899.  The fax phone numbers for the organization where this application or proceeding is assigned is (571) 273-8300 for regular communication and (571) 273-8300 for after Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the customer service office whose telephone number is (571) 272-2600.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
04/27/2022.
/YOSEF KASSA/
Primary Examiner, Art Unit 2669